     Case 3:17-cv-00662-LRH-CBC Document 45 Filed 10/01/18 Page 1 of 3



     Patrick R. Leverty, Esq.
 1
     LEVERTY & ASSOCIATES LAW CHTD.
 2   Reno Gould House
     832 Willow Street
 3   Reno, NV 89502
     Telephone: (775) 322-6636
 4   Facsimile: (775) 322-3953
     Email: pat@levertylaw.com
 5

 6   Phillip Kim
     THE ROSEN LAW FIRM, P.A.
 7   275 Madison Avenue, 34th Floor
     New York, NY 10016
 8   Telephone: (212) 686-1060
     Facsimile: (212) 202-3827
 9
     Email: pkim@rosenlegal.com
10
     Counsel for Plaintiff
11

12                               UNITED STATES DISTRICT COURT

13                                     DISTRICT OF NEVADA

14     HANS MENOS, derivatively on behalf of       Case No. 3:17-CV-00662-LRH-CBC
       ECO SCIENCE SOLUTIONS, INC.,
15
                        Plaintiff,
16                                                   STIPULATION AND [PROPOSED]
       v.                                          ORDER TO EXTEND DEADLINE FOR
17                                                 PLAINTIFF’S RESPONSE TO MOTION
       JEFFERY L. TAYLOR, DON L.                     TO DISMISS AND DEFENDANTS’
18     TAYLOR, L. JOHN LEWIS, S.                           REPLY THERETO
       RANDALL OVESON, and GANNON
19     GIGUIERE,                                              (First Request)

20                       Defendants,

21           and

22     ECO SCIENCE SOLUTIONS, INC.,

23                       Nominal Defendant.

24

25

26
27

28
                                               1
     Case 3:17-cv-00662-LRH-CBC Document 45 Filed 10/01/18 Page 2 of 3



 1          Pursuant to LR IA 6-1, LR IA 6-2, and LR 7-1, Plaintiff Hans Menos, by and through his
 2   counsel the law firms of Leverty & Associates Law Chtd. Ltd. and The Rosen Law Firm, P.A. and
 3   Defendants Jeffery L. Taylor, Don L. Taylor, L. John Lewis, S. Randall Oveson and Gannon
 4   Giguiere (collectively, “Individual Defendants”) and Nominal Defendant Eco Science Solutions,
 5   Inc. (“Nominal Defendant” and with Individual Defendants, “Defendants”), by and through their
 6   counsel, the law firm of Greenberg Traurig, LLP, hereby stipulate and agree to extend the deadline
 7   for Plaintiff to respond to Defendants’ Motion to Dismiss Verified Stockholder Derivative
 8   Complaint, filed on September 27, 2018 as Dkt. No. 42 (the “Motion to Dismiss”), by forty-five
 9   (45) days, through and including November 26, 2018, and request that the Court enter an order
10   approving the same. Currently, Plaintiff’s opposition to the Motion to Dismiss is due on October
11   11, 2018.
12          Counsel for Plaintiff requests additional time due to several upcoming deadlines which
13   would make it difficult to file an opposition timely. Defendants’ counsel have agreed to the
14   extension as a professional courtesy.
15          Counsel for Plaintiff and counsel for Defendants hereby further stipulate and agree that
16   Defendants’ reply to Plaintiff’s response shall be due twenty-one (21) days thereafter, through and
17   including December 17, 2018, and request that the Court enter an order approving the same.
18          This is the first stipulation for an extension of time for Plaintiff to respond to the Motion
19   to Dismiss and for Defendants’ reply thereto.
20    Dated: October 1, 2018                             By: /s/Patrick R. Leverty______________
21                                                       Patrick R. Leverty
                                                         LEVERTY & ASSOCIATES LAW CHTD.
22                                                       832 Willow Street
                                                         Reno, NV 89502
23
                                                         Phillip Kim
24                                                       THE ROSEN LAW FIRM, P.A.
25                                                       275 Madison Avenue, 34th Floor
                                                         New York, NY 10016
26
                                                          Attorneys for Plaintiff
27

28
                                                     2
     Case 3:17-cv-00662-LRH-CBC Document 45 Filed 10/01/18 Page 3 of 3



 1

 2   Dated: October 1, 2018                  By: /s/Joel M. Eads___________________
 3                                           _ Mark E. Ferrario
                                                 Christopher R. Miltenberger
 4                                               GREENBERG TRAURIG, LLP
                                                 3773 Howard Hughes Parkway
 5                                               Suite 400 North
                                                 Las Vegas, NV 89169
 6

 7                                              Joel M. Eads
                                                GREENBERG TRAURIG, LLP
 8                                              2700 Two Commerce Square
                                                2001 Market Street
 9                                              Philadelphia, PA 19103
10                                           Attorneys for   Defendants   and   Nominal
11                                           Defendant

12

13
                                 IT IS SO ORDERED:
14
                                 DATED this 3rd day of October, 2018.
                                 ________________________________________________
15
                                 UNITED STATES DISTRICT/MAGISTRATE JUDGE
16
                                 DATED: ____________________
                                 ________________________________
17
                                 LARRY R. HICKS
18                               UNITED STATES DISTRICT JUDGE

19

20

21

22

23

24

25

26
27

28
                                         3
